Citation Nr: 1535918	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  07-15 987	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1968 to May 1970.  The Veteran died in June 2003.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2006 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In January 2011, the Board (in a decision by a Veteran Law Judge (VLJ) other than the undersigned) reopened the claim of service connection for the cause of the Veteran's death, and denied the appeal on the merits.  The appellant appealed that decision to the Court.  In January 2012, the Court vacated the Board's January 2011 decision (to the extent that the Board denied service connection for the cause of the Veteran's death), and remanded the matter for readjudication consistent with instructions outlined in a January 2012 Joint Motion for Remand by the parties (Joint Motion).  In December 2012, the Board remanded this matter for additional development to comply with the directives of the Court and the Joint Motion.

In April 2008, a Travel Board hearing in this matter was held before an Acting Veterans Law Judge who is no longer employed by the Board; a transcript of the hearing is associated with the claims file.  In March 2012, the Board sent notice to the appellant informing her of her right to a new hearing before a Veterans' Law Judge who would decide the matter, and explaining that if she did not respond within 30 days VA would assume she did not desire a new Board hearing.  She has not requested a new Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand of this case is warranted for two reasons.  Primarily, a remand is necessary to ensure compliance with the Board's previous remand directive consistent with the express request of the appellant's attorney.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, new medical evidence submitted by the appellant in response to a VA medical opinion identifies possible concerns with the July 2013 VA medical opinion addressing this claim; during the processing of this remand the AOJ shall have the opportunity to obtain a new, or clarifying, VA medical opinion that responds to the concerns raised by the appellant's submission.

In the Joint Motion endorsed by the Court's January 2012 Order, it was agreed that remand was indicated because the Board failed to ensure fulfillment of the statutory duty to assist as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(1) by not making an initial request for private medical records which were identified by the appellant, and which she authorized VA to obtain.  The Board's December 2012 remand discussed that the appellant's attorney had attempted to obtain the pertinent medical records and submit them to VA for consideration in this case, successfully submitting records obtained from some but not all of the pertinent sources to which the Joint Motion had directed attention.  As discussed in the Board's December 2012, the appellant's attorney requested that the Board remand the case so that the AOJ could complete actions to assist the appellant in attempting to obtain records from the remaining sources.

The Board's December 2012 remand additionally explained that December 2012 correspondence from the appellant's counsel also points to a June 2012 response from the New York VA Healthcare System confirming that the Veteran was not treated at its facilities.  The December 2012 correspondence asks VA to "note that [the appellant] indicated ... she believed [the Veteran] had been treated at the St. Albans VA Medical Center in New York, [rather than having been] treated in Albany, NY as the original records request indicated."  The correspondence continues: "however, it is asked that the RO also contact the Albany VA Medical Center in an abundance of caution to see if there are any records pertaining to [the Veteran]."  The Board's December 2012 remand expressly noted the appellant's request to contact the Albany VA Medical Center in an abundance of caution to see if there are any records pertaining to the Veteran.  The Board addressed this request by stating: "The Board will accordingly direct that any outstanding VA treatment records be sought from any VA facility identified by the appellant" in connection with the Board's directive that the AOJ contact the appellant to request identifications and authorizations to initiate VA assistance in requesting medical records from all identified sources (both private and VA).

The Board directed the AOJ, in part, to "attempt to obtain records of any pertinent VA treatment the Veteran may have received from the VA Medical Center in Albany, NY (in accordance with the request of the appellant's counsel in December 2012) and any other VA facility identified by the appellant."  This directive was presented in connection with the instruction to "request from the appellant authorization forms for release of treatment records (not already of record) from each of the medical providers identified in the Joint Motion (VA Medical Centers in New York and Tampa; Winter Haven Hospital; Orlando Regional Medical Center; Lakeland Regional Medical Center; and with Dr. Trevisanily, Dr. Demers, Dr. Schreiber at the Watson Clinic; Dr. Adriand at Clark & Daugherty; and Dr. Cassell at Bond Clinic)."

The case has now returned to the Board, and a new review of the claims-file reveals no documentation that the AOJ contacted the appellant with a request to provide authorization forms for VA to obtain the private medical recorda from the providers of the treatment (records of which she desired VA's assistance in obtaining).  It appears that the appellant did provide authorization for VA to seek records from certain providers, and it may be that this submission caused the AOJ to conclude that the submitted authorizations identified the full extent of the medical facilities of interest to the appellant's desire for assistance in obtaining medical records.  Unfortunately, however, the Board is unable to find that final appellate review may proceed at this time without completion of necessary actions in substantial compliance with the directives of the Board's December 2012 remand (which itself was largely prompted by the Court's directives).

The appellant has submitted private medical records from a number of private medical providers and the Board may conclude that the record is now complete with regard to records from the particular private medical providers for which that the appellant had requested further assistance.  However, the Board's December 2012 remand clearly contemplated that action must be taken to fulfill the appellant's further request to determine whether any of the Veteran's medical records may be in the custody of the VA Medical Center in Albany, New York.  The clams-file contains no documentation of any action taken to determine whether that VA facility possesses any of the Veteran's medical records, nor does the record clearly reflect that the appellant has expressed that she no longer wishes for the Board remand-directed attempt to be completed.  The May 2014 supplemental statement of the case (SSOC) includes, in the listing of evidence: "No treatment records from treating or existing VA medical facilities."  This notation does not clearly reflect that action has been taken in connection with the appellant's request and the Board's remand directive.  The Board is unable to find a clear indication that any action has been taken to act on the appellant's December 2012 request as directed by the Board's December 2012 remand.

Additionally, as the Court-endorsed Joint Motion found that VA did not fulfill its duty to assist the appellant with regard to obtaining evidence from various sources, the absence of documentation that the AOJ completed the actions directed in the Board's December 2012 remand is somewhat problematic.  It would be helpful to the Board's efforts to ensure compliance with the Court-endorsed Joint Motion for the claims-file to include some documentation indicating that there are no further sources of outstanding medical records that the appellant seeks VA assistance in obtaining at this time.  It appears that the evidence submitted by the appellant may constitute all of the evidence that she had sought to obtain for consideration in this case, but this is not entirely clear because there is no documentation of the AOJ completing the action directed in the Board's remand concerning contacting the appellant and requesting that she identify each source of outstanding medical evidence for which she desired VA assistance in obtaining records.  During the processing of this remand, the AOJ shall have the opportunity to confirm that the appellant seeks no further VA assistance in contacting medical facilities, or to provide any appropriate further assistance to seek medical records from any additional sources identified by the appellant.

Finally, the Board's December 2012 remand directed that a VA medical advisory opinion be obtained to address the key medical questions in this case.  A July 2013 VA medical advisory opinion is now in the record (in Virtual VA), and this opinion concludes that the Veteran's terminal colon cancer was unlikely related to his  service, including as due to exposure to herbicides therein.  The VA medical opinion cites that "[a]ccording to the consensus of the medical literature[], it is not clear what causes colon cancer in most cases."  The VA medical opinion lists a number of "[r]isk factors that increase the likelihood of cancer development" and states that "it is more likely that the aforementioned risk factors were responsible for the development of his cancer."  It also cited, as a basis for its conclusion, that VA recognizes "certain cancers and health problems [as] associated with Agent Orange and other herbicides.  However colon cancer is not [one] of these problems."
A private medical opinion received in July 2015 disagrees with the July 2013 VA medical opinion and directs attention to particular points where the VA medical opinion's analysis and bases are unclear or inadequately explained.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The July 2015 private medical opinion directs attention to the fact that the VA "opinion quoted standard risk factors for colon cancer, but did not specifically apply them to the patient (for example, older age, personal history of polyps, diabetes, and prior radiation therapy were not factors for [the Veteran]."  The opinion also notes that the VA medical opinion appears to rely upon "VA's standard, Institute of Medicine-based service connection associations for Agent Orange," which may arguably mix the question of entitlement to presumptive service connection (under presumptions established based upon the cited VA-recognized associations for Agent Orange) and the requisite further consideration of direct service connection as a separate question.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (VA must consider whether there is a direct basis for service connection if presumptive service connection is not available.)

Furthermore, the private medical opinion notes that the VA examiner "does not cite the particulars of the case," and that the "opinion did not review the epidemiologic literature relevant to AO and colorectal cancer."  Further, the private opinion asserts that "[t]he opinion also did not review any primary or secondary sources relating to the epidemiology of colorectal cancer."  The private medical opinion includes a set of references apparently identifying medical literature with multiple references to articles published as recently as in 2015 (i.e. they did not exist at the time of the preparation of the July 2013 VA medical opinion).  Finally, the July 2015 private medical opinion also suggests a new theory of entitlement to service connection for colon cancer / the cause of the Veteran's death in that the private medical opinion suggests that the Veteran's service-connected residuals of shrapnel wounds may be considered to have played a causal role (through a chain of events involving reduced physical activity and weight gain) in his development of colon cancer.  During the processing of this remand, the AOJ shall have the opportunity to obtain a new medical opinion that considers the assertions of the July 2015 private medical opinion and the medical literature cited therein.

[The Board observes that although the July 2015 private medical opinion disagrees with the July 2013 VA medical opinion, the alternative conclusion actually presented in the July 2015 private medical opinion characterizes the inquiry as concerning "the likelihood that AO aggravated the Veteran's risk for cancer, not the relative contributions of individual factors."  The private medical opinion essentially concludes that the Veteran's military service and service-connected disabilities increased his risk for colon cancer amongst other risk factors for the disease.  However, the Board must determine whether the colon cancer was at least as likely as not (a 50 percent or greater probability) caused or aggravated by military service or service-connected disability, and it is not entirely clear to the Board that the July 2015 private opinion's conclusion regarding service-related factors that increased the Veteran's "risk" for colon cancer squarely addresses the question of whether service-related factors were at least as likely as not the cause of the actual colon cancer (or whether service-connected disability aggravated the severity of the actual colon cancer beyond its natural progression).]

As discussed above, this case must be remanded to ensure compliance with the Board's prior remand directives consistent with the request of the Veteran's attorney and to ensure a complete evidentiary record in consideration of the Joint Motion's concern with the completeness of the record in this case.  Once the record is determined to be complete, appropriate action should also be taken to obtain an adequate medical opinion addressing the essential medical questions in this case to allow for appellate review with application of the appropriate legal criteria.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must attempt to obtain records of any pertinent VA treatment the Veteran may have received from the VA Medical Center in Albany, NY (in accordance with the request of the appellant's counsel in December 2012, and the directives of the Board's December 2012 remand).  The AOJ must document the attempt to determine the existence of and to obtain any outstanding VA medical records pertaining to the Veteran's from the Albany, NY VA Medical Center; such documentation must be made available for review in the record such that the Board may determine that the action has been completed.

2.  In light of the absence of clear documentation of completion of the action directed in the December 2012 Board remand concerning the need to request from the appellant authorization forms for release of treatment records (not already of record) from each of the medical providers identified in the Joint Motion: The AOJ should contact the appellant and her attorney and request that they identify all sources of outstanding medical evidence for which they desire VA assistance in contacting to obtain records.  This request by the AOJ must be documented in the claims-file along with any response (or notation of non-response).  If the appellant indicates that no further VA assistance in this regard is desired, clear documentation of this should be made available for review in the claims-file.
If the appellant indicates that further VA assistance in obtaining private medical records is still requested, the appellant should be requested to provide authorization forms for release of the sought outstanding medical records from each source.  The AOJ should then obtain all outstanding records of treatment and evaluation from all sources identified.

If, any private records sought are not received pursuant to the AOJ's request, the appellant and her attorney should be so notified, advised that ultimately it is the appellant's responsibility to ensure that private records are received, and afforded opportunity to respond/submit such records.

3.  Thereafter, the AOJ should arrange for the Veteran's record (with this remand) to be forwarded to an oncologist for review and a medical advisory opinion as to whether the Veteran's terminal colon cancer was, at least as likely as not (i.e., a 50 % or greater probability), caused by his exposure to herbicides in Vietnam.  If the opinion is negative, the consulting physician should further opine as to whether any cause of the Veteran's death was somehow otherwise related (with a 50 % or greater probability) to his service (to include addressing whether the Veteran's colon cancer is etiologically linked to his service-connected shrapnel wound residuals as suggested by the July 2015 private medical opinion).  

The consulting physician should explain the rationale for all opinions, citing to supporting factual evidence.  In particular, the provider should address the prior medical opinions of record in this matter (the July 2013 VA medical opinion and the July 2015 private medical opinion), expressing agreement or disagreement and explaining the reasoning for the agreement or disagreement with each.  The consulting provider should specifically discuss the July 2015 private medical opinion's assertions regarding the Veteran's particular risk factor profile for colon cancer, and the private opinion's references to medical literature (including material published as recently as in 2015).

4.  Thereafter, the AOJ should undertake any other development it determines to be warranted based upon the expanded record.  The AOJ should then re-adjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the appellant and her attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

